'

                                                                                                                                                                                                               .                       1                                               '             '
                                                                                                                            '                                                                                                              *             '
                    ..
                             Case 0:20-cv-61113-WPD Document 72 Entered on FLSD Docket 03/31/2021
                                                  .
                                                                                       .
                                                                                               '
                                                                                                 ;
                                                                                                   Page 1 of 4                                                                         '                                                                                                        '
                                                                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                                                                                                                         '



                                                                                                                                                                                                                                                                           FILE: By                                                              nc
                                                                                                                                                                                                               '                                                                                                                     '
                                      .       .                                                                                                                                                                                            .       .                                                                                              .   :.- . .                                     ,
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                          ,,                   M)2 3j2221 -.
                                                                                                                                                                                                                                                                                                           r,        .                                .
                                                                                                                                                                                                                                                                                                                                                                              .               .
                                                                                                                                                                                                                                                                                                                                                             ..
                         .
                                                                                    '
                                                                                                               :.                                  .                                                       .
                                                                                                                                                                                                                                                                          .'                        ANGELA E. Noyl.
                                                                                                                                                                                                                                                                                                                  a                                                           .                       .
                                                                                ,                                           ..                                                     .                               .

                                                          -1-8 ykh-       .
                                                                  l.%.4 -T.ï 1-4A
                                                                                '9 2.
                                                                                    o.-u,.c-=-L NJ
                                                                                         -                                                                                                                                                                                ' s.cDu.
                                                                                                                                                                                                                                                                                 sonqxFt;
                                                                                                                                                                                                                                                                                        uks.'.on:
                                                                                                                                                                                                                                                                                               jsmlxczo.
                                                                                             Q G &--
                                                                                                   T-i--Le3l.oH
                                                                                                           .
                                                                                                              -.                                                                                                    -*. vy1- .*'
                                                                                                                                                                                                        i C-0!.* 0.1:         .w G-tlio-
                                                                                                                                                                                                                                       tbj-oq
                                                                            .                     '                                                                                                                            .
                                                                                                                                                                             .                     .                                                                                                 '
                                                                                                           .
                                                                                                                                                                                                                                                                                           '
                                                          4 hl 'T.?B ptVA-TE d-oa
                                                                                'u E lu''t
                                                                                         -L-
                                                                                           % .
                                                                                             *T.'
                                                                                                fù C-A'R r-c r
                                                                                                             z /hvl.c
                                                                                                                    -'%) 'T # '=fq C'-                                                                                                                                                 ..




                                                          Nlè 1                                       '=&U *                              $                 P>:3,17-eA % '
                                                                                                                                                                         <çBU .L .% D QZV-Ig-G -QN-'II-
                                                                                                                                                                                                      U-JJ-IM G                                -
                                                                                                                                                                                                                                                                                                                                                                  'X.
                                                                ASA--W JTW 'mt-z x)fw
                                                                                    .                                   -        -             T-i t
                                                                                                                                                   vaN'
                                                                                                                                                      ?j
                                                                                                                                                       b'
                                                                                                                                                        fcu
                                                                                                                                                          '&/-
                                                                                                                                                             '
                                                                                                                                                             x &.âI. tl(A
                                                                                                                                                                        '$o c8% xj5 vr                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                 ,-ù& <'l'&qNA
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                 .


                                                          '-L '-Etf                          - -           -   S-
                                                                                                                er LEp:em-'
                                                                                                                          rt.--; ('
                                                                                                                                  w-
                                                                                                                                   *1 rf?MeG - c c
                                                                                                                                                 u ls4 CC &
                                                                                                                                                                             *     '
                                                                                                                                                                                                                                       y
                                                                 s'-t-whi'
                                                                         '
                                                                         --.
                                                                           -
                                                                           f % 'T'
                                                                                 ugk?                                   '
                                                                                                                                                                             d.?-h.N & /1(h. % .'
                                                                                                                                                                                                t = - 'ù -ù tII:V                              '
                                                                                                                                                                                                                                                                                                                                 ) i.
                                                                                                                                                   .                                   .                               '                                                                                                                                 )
                                                                                                                                                                             .

                                                          ItH c- O 13C.&'R m zs 'T w ïo k3(2$ 4-'J7p-8 v/o zro
                                                                                                            v ,'R.& S i * 72.8                               -                                         - - -                                                                                                                                                 'r r4
                                                          c'ft'b e'fe- A
                                                                       -S                                                         ' & quo z),1
                                                                                                                                 'FH         -* ' L.c G.
                                                                                                                                              .- -     v7am
                                                                                                                                                          -,                                                                                   'r po c-
                                                                                                                                                                                                                                                      $(q &                                          ?q (J),
                                                                                                                                                                                                                                                                                                           -e&&0,E.sa..
                                                                                                                                                                                                                                                                                                                      I, /4 1..
                                                                                                                                                                                                                                                                                                                              5o
                                                                        NJo k)t-%                                            cq-K Q 'Fô
                                                                                                                                      - 'T.hâc ctyh -
                                                                                                                                      .             e --o-
                                                                                                                                                         ''fiqt
                                                                                                                                                              -l7k- t.
                                                                                                                                                                     lllo r 8-/d.eu %---/
                                                                                                                                                                                       '-11m'-
                                                                                                                                                                                             :
                                                                                                                             .       '
                                  .                                         :                                                                                                                      .                                                                                                                                                                      '               .
    .

                                                          D &G E T o Z u
                                                                       m /TXh
                                                                           ) A-e-s .
                                                                                   -
                                                                                   ks-
                                                                                     T-D=.
                                                                                    - -                                                         '                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                           '.                                                                                                                                                              5                                                                                                                     .
                                                                                                                                 G        g                          a
                                                           t-ouïS 'og-c. 7 J3 ec.-.E. c-% g-t
                                                                                            y.
                                                                                             s.
                                                                                            ..$PAs,c-z.tuG                                                               .
                                                                                                                                                                                                                                   '               '                                                                                                                                                  -
                                                                                                                                 . .                                                                                                                                                   ,                                         '                                        '
            .                                                                                                                                                                                                                                                                                                                     ,


                                                                R . N-
                                                                    - wa
                                                                       kho 0-'=$K S i
                                                                                    3J#r-
                                                                                        - EX.
                                                                                            F'.
                                                                                              smb1 bt(b'
                                                                                              r        ux%% -':ED--c.-C..
                                                                                                                        t.
                                                                                                                         <..
                                                                                                                           3M U.
                                                                                                                               T-rt84 o-vlvlCF
                                                                                                                                          --



                                                                                '
                                                                                        .JF-'JLS1-+-&5e
                                                                                                      -i Nszbt(5 B''l
                                                                                                                    Q.Q C
                                                                                                                        =vt-'rfgJ e'X
                                                                                                                                    ) 67E f
                                                                                                                                          ov rr.a)
                                                                                                                                                 -%-
                                                                                                                                                  ' --
                                                                                                                                                     O-A'''J'.
                                                                                                                                                             N-lQ 'K-6..
                                                                                                                                                                       tqO Ut$                                                     .
                                                                                                                                          '
                                                                                        0% 7rtga-rlz- %'E'r jk)i ms--uvow szùvoro f u .'      ,       A <zbs-tqvfcSA- u a-a-k:-
                                                                                                                                                                         -

                                                                                                                                                                                                                                               '             '                                               .       '                                                                            '
        .

                                                                                        'T / pmfA=t&-i . ''-
                                                                                            --             L kl.A i opu E                                                                                                          dbG 'Ft-ttek.

                                  .                                     .   .-                .                .                 *                                                                                 .                                                                                 .                               .                                .                       .


                                                                Q . k3w)'rli ?Aw-.h ''.
                                                                                      kO:S /A,Tz..e -tqs f.?hto-
                                                                                                              ..e'T'Tu?-..-:7J1 E*'
                                                                                                                                                                                 - -                                                                                                                                     k.lsp=,-,
                                                                                                                                                                                                                                                                                                                                 -.% =to         '
                                                                                                      .                     ..


                                                                                        r S p to-tx rdo u''
                                                                                    'T ''
                                                                                        .                 l J.h etly'vuow.q o% 'L E m sïfrlAvfc-
                                                                                                                   '-
                                                                                                                                              - G ) 'Y o 97
                                                                                                                                              . .-                                                                                                                                                                           -
                                                                                                                            '.
                                                                            ,
                                                                                        e '
                                                                                            tsz E --ktAx E 'EO.-QX & % g- ko %= --L=                                                                                                           . .                                                           3-.1-
                                                                                                                                                                                                                                                                                                                 eà..o-
                                                                                                                                                                                                                                                                                                                      .< &-Oj

                                                  '
                                                                                            > .u8 1+ .--sssauul% c,
                                                                                                                  vm--c.j.-0-1-
                                                                                                                              ,/--r2-6+ s'(uwo o ua kq fzxo 0-v ,
                                                                                                                                     -
                                          .                                                                                                                                                                                                                                                                      .                                            '           '       .
                                                                                                           '                                                                                           '                                                                           '                                                                              -           '
                                                                    .                                                                                                                  .                                                                                       .                '                                                        .
                                                                                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                                                                   '                                                                     '                       ''
                d

                                                              V . /h C'I?..I /3:f1.8 i
                                                                                     u'b T-'
                                                                                           A
                                                                                           . jo-t.p-/                                                                                      -                       I@f3
!               .        .                        .       .                                                                                                                                             .                                                             '                                      .

                                                                                    U -V-GVVX SXW W O                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                               '                       '
.                                                                           .

                                                                                                                        '                                                                                                                            '
                                                                                                                   .                                                                                                   .-                                        ''                .                                                                                                  .
                                                                                                                                                                         .


                                                                .                                     ..                                                                                                       :                                                           '                                                                         .
j
.
                              .                       .
                                                                                    '                                                          .       '.                              .               .                                                                                                                                                              .               .
                                                                                    .                                                              .                                                                           .                                                                     ,
                                                 w                     ''                                                                                                                                                                                                                                                                   ''-
                                            '                                                   w                                                                                                         .

            Case 0:20-cv-61113-WPD Document 72 Entered on FLSD Docket 03/31/2021 Page 2 of 4

                                                                   '                                                                                     '        -                                                                                                                      '
                                          . .                                                                                                                '
                                                                                                                     ,                                                        .

                                                                                                                                                                                                                                    d                                                            .



                                % ,HoQ3S:Lm-                                                                    --M &U C..
                                                                                                                         4-U 'T-S>-LXtc T..
                                                                                                                                          o,< .li-aawoe
                                                                                                                                                      -7j-uoooe
                                                               .                                            '                                                                                                                                                                                        .                         .

                                                Y C'etf'
                                                       ll.d 'TEQ'-
                                                                 îTox                                                .                                   vt ue n'8.
                                                                                                                                                                  '5''rJ-ro q--T-.
                                                                                                                                                                                 i...9..l.e-% p=OA ...--
                                                                                                                                                                                          -                                                                                                                                                       j
                                                C'L y uc-s œ-
                                                            w.
                                                             -t.e
                                                                -.
                                                                 x-l-m-z-cc-
                                                                           .s--a-u--- khc.!< k3e--x
                                                                                            -   -
                                                                                                    .
                                                                                                                                                                                                                                                         e-c,fA'-
                                                                                                                                                                                                                                                                ueo

                                      q, .                             ''                       '                                                    1
                                                                                                                                                     .   ,
                                                                                                                                                                      '                                                         '                            '                           <                            .                     -
                                V ..'(Hf'l
                                         -dxc #(Z S EC & % o c e.
                                                                apmk G%pezA'
                                                                           u'?-/.o-ut-e.a-.= -% a.
                                                                                                 u %    - .- -
                                                                                                                                                                                  '           .
                                                       .
                                                'r-
                                                      u' w c'
                                                           -%                       -                       !k F-No o er$4i .o ,0 t-=7 ''to o bzt ;                                                                    .                          .




                                'S e-= sow cvc-vl-e-
                                - -
                                                  'ictx-s.z- b eeo=                                                                                                                   .
                                                                                                                                                                                               . u-vc
                                                                                                                                                                                              tr     Tos-cx s-da
                                l  --
                                tjc & S,=                                                                   o e . s cro ee cx
                                                                                                                           - o.
                                                                                                                              ,io-o-s
                                                                                                                                    ew 'a -0-:.6--.:,..7.00.-,1-$e.s /asntx
                                                           .                                    '
                                                                                                                                                                                                      ,



            .                                   %=                 ; :=Q.E'
                                                                          ,q O                      .
                                                                                                                                 ce'&su cbC n.@& c'm W hX7
                                                                                                                                            .'
                                                                                                                                                 '
                                                                                                                                                        ' mfoM- S.I-/'
                                                                                                                                                                     1-% <T
                                                                                                                                                                          - H SA
                                                                                                                                                                               '%'                                                      .
                                                                                                                                                                                                                                            ,                    '                   '                        .           ..
                                                                            '                   .                                                ' .                                                  .
                                                 ..
                                                                                                    .                    .              .           - '                                                           ..                                     '
                                                                                                                                                                                                                                                                                             .
                                      .
                                                 C oN-a - 1q kyr ib& wAo- oxk?f.A'D-to-sav-
                                                                                          i.
                                                                                                    .
                                                                                                                 -




-..--                                                                                                                               .                                                         -                                                                                      .               .-                                           *

                                I                                                                              .                                        .        ..
                                ,L. H-7.--YSG
                                M                                                                       M'
                                                                                                         &4 %''
                                                                                                              -
                                                                                                              i&                            *c
                                                                                                                                             -& ma waq--.7r
                                                                                                                                                          -< -szkX.
                                                                                                                                                                  -u> co-c--.'T-S!p-c-m.'
                                                                                                                                                                                        a-
                                                                                                                                                                                         'c.1p-zJ
                                                esw Q-c-% -o-oo-lr< . o.?v *. =(&7> -D scr-uznw-i œ bce m c 3 3                                                           .
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                       -

                                                                                                                                                     .

                                                ,-3
                                                  1k3zru.M
                                                        e k'ox.
                                                              qo.q-
                                                                  'c-o-G-u'z.o to =/g tsa'x 'o q ,  -




                                                       .                                                .                                   '                ..
                                                                                        '                                                                                                 '
        .                                                                                                                                                                             .
                                                                                                                                                                                          $'
                                I ..Ik.tC-%,a. a c c%          .
                                                                   -                                                k/o cao-ew. t
                                                                                                                             -  u.m-(u-
                                                                                                                                      r-c
                                                                                                                                        -                                                         r
                                                                                                                                                                                                      f o ç&&L'
                                                                                                                                                                                                              Lc-'tu-%.<%J3Lx/t%=vl-rt-â
                                                                                                                                                                                                              .




                            '                    f
                                                 '*R2=>=SP-tA c.
                                                              .a- -.'
                                                                    R oq-crs
                                                                         ' u.C7
                                                                             'K R../--r==o %TH E K'teN-=                                                                                                                                         .
                                                                                                                                                                                                                                                                             '                            '
                                                                                                                                                                                                                                                                                                                          .
                        .                                                                                                                                                                                                                                                                        i
                                                                                '                                                                            .                                                                                  ' ...                                                                              '
                            .                                                                                                                                                                                                                                        .
                                                                                                                                                                                                          '                                                              '
                                                                                                                                                             .                                                    .                                      .




                                 -T ?45 Jr-eow m                                        .                       .
                                                                                                                     #             u= o w,c c aK m
                                                                                                                                                                      -                       w .%                z.a.ss-
                                                                                                                                                                                                                        w                                =s                                  '                                 .
                                                 .
                                                                                                                                                                                                                                                                 '                                                -
                                                                                                                                                                                      .


.       '
                                 b--
                                  i.
                                   --ouuc-
                                         é- tâh-o-p-i--..ojvr&-
                                                              q-uco t saei)s--'s.%-qaw.c<
                                                                                       .--.-lktfu-'l-ç-
                                                                                                      e.-êa c.-ûaA ic'                                                                                                                               g

                                                                                                                                                                                                                                    .                                            y
                                                                                                                                                                                                                                                                                 .

                                                  &        i                    jm .            poj
                                                                                                  .:jsk.c.y<...
                                                                                                              uaL J-4Ecc y /.0%                                                                               z; k)a jz. orp. jumgc.g ,
                                                                                                                             '          .                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                             '
                                                                                                                             .          '                                                                                                                    ,                                                .
                                                                                .                                                                                                                                                                            '                                            .
                    ;                                                                                                                                                                                                      ''                    .
                                                                                                                             .

                                s'J-s.-- C'lW .--T S /3& 'rG tsàm-qJIJ:b ,
                                                               .         t                  e9 ,
                                                                         G q:r- Y* ' -G N-* .  =f = SX
                                                                                               CR                                                -




                                                      W e& LoslC.
                                                                'j
                                                                 'UJuraq % tb'
                                                                             >)&r-1-.
                                                                                    Cv--o-
                                                                                         'R.,-b '
                                                                                                ARG--J-t)-q
                                                                                                    -

                    - .-                                                                                                                                              .                                       f


            .                                                                                                                                                                                                                                                                                                                              .. '

.                           . -Ll. j.a
                                     %o bslvzC'R'1-.0-,1  - ö-ta ,SJ8%- U(sK5&A o io ad .'7bt3
                                                       7..1
                                                          Z                                  ..
                                                                                              J..4.-
                                                                                                   *, <             'fl.!M ..       .
:                                                                                                     ,zo vfi4c -tAl
                                                                                                                   l-       uyp-r
                                                                                                                                z:----
                ,

                    .                            : wh-'t-s 'T--lli Nleco ed-=
                                                                            /'q-
                                                                               '
                                                                               R.Vi,-                                                                                                                                                                '                           '           ' '                                                  .
                                                                                                                             '
                                                                                                                                 ,,

                                                                                                                                                                                                                           '                        .

                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                           .                          !              .
                                                           -. .- .     (-                                                                                                   '                   '                                     -k                                         -       'è '
                        - .- - -- -                .       ,                                     .                                                                                                                                                                    lj
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                           é...j
                                                                                                                             . .
                                                                                                                                                                                                     y                                             r-'p                              ,.
                                                                                                                                                                                                     ,
                                                       '
                                                   .                                                                                                                                                                                  (,r
                                                                                                                                                                                                                                        ,jg   !
                                                                                                                                                                                                                                              jy
                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               , .,
                                                                            .
                                                                                                                                                                                .
                                                                                                                                                          .
                                                                                                                                                                                                                                          -h !j
                                                                                                                                                                                                                                              n
                                                               .                                                 .
                                                                                                                                                                                                    j
                                                                                                                                                                                                    IA           j
                                                                                                                                                                                                                 r
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                 r
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                 j.' ,
                                                                                                                                                                                                                     j:
                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                      jj
                                                                                                                                                                                                                     y, .
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                        ...yy;,
                                                                                                                                                                                                                        g                               .
                                                                                                                                                                                                                                                                            ,        y
                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                     yj

                                                                                                                                                                                                    y, j
                                                                                                                                                                                                       -;  o     .
                                                                                                                                                                                                                 ,
                                                                                                                                                                                        '           z.
                                                                   '                                                                                                                        .          y y,,
                                                                                                                                                                                                           ,
                                                                                                                                                                                                           ,,y)
                                                                                                                                                                    .                               p5
                                                                                        , ,
                                             '..                                                                                     j
                                                                                                                                     '                                                      .
                                                                                                                                                                                                    s
                                                                                                                                                                                                    .
                                                                                                                                                                                                             y.
                                                                                                                                                                                                              j
                                                                                                                                                                                                              . j
                                                                                                                                                                                                             j,
                                                                                                                                                                                                                p
                                                                                                                                                                                                              ) joy
                                                                                                                                                                                                                      (
                                                                                                                                                                                                                      ;j
                                                                                                                                                                                                                j.y .jk
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                      s,
                                                                                                                                                                                                                        c
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        y
                                                                                                                                                                                                j kj j
                                                                                                                                                                                                     y
                                                                                                                                                                                                     l                                r,
                                                                                                                                                                                                                                      pn
                                                                                                                                                                                                                                       ,.s
                                                                                                                                                                                                                                         r(
                                                                                                                                                                                                                                         j   rz,oujy a
                                                                                                             .
                                                                                                                                                                        ,                   .
                                                                                                                                                                                                                                                  ,q ,
                                                                                                                                                                                                                                                     y.
                                               .
                                                                                                                                          .                                         '               t'
                                                                                                                                                                                                    rjy
                                                                                                                                                                                                      u
                                                                                                                                                                                                      '                                           j
                                                                                                                                                                                                                                                  Sh.
                                                                                                                                                                                                                                      y j'j..zyoy .  k
                                                                                                                                                                                                                                                     s
                                                                                                                                                                                                                                      ,,
                                                                                                                                                                            .




    .                                                                                                                                             .                                                 o ,
                                                                                                                                                                                                      g
                                                                                                                                                                                                      ., j
                                                                                                                                                                                                         c
                                                                                                                                                                                                         .
                                                                                                                                                                                                         ,
                                                                                                                                                                                                         ) .
                                                                                                                                                                                                           j
                                                                                                                                                                                                           a j
                                                                                                                                                                                                             t
                                      .
'                                                                                                                                                                                                   -
                                                                                                                                                                                                    t
                                                                                                                                                                                                    '(j
                                                                                                                                                                                                      î
                                                                                                                                                                                                      k'
                                                                                                                                                                                                       ,
                                                                                                                                                                                                       - ,
                                                                                                                                                                                                         /
                                                                                                                                                                                                         -
                                                                                                                                                                                                         !
                                                                                                                                                                                                         l.y
                                                                                                                                                                                                           /
                                                                                                                                                                                                           )
                                                                                                                                                                                                           )y...
j'.                                                                .                                                     ,,'
                                                                                                                           .                                                    ,               !'!
                                                                                                                                                                                                  7
                                                                                                                                                                                                  '
                                                                                                                                                                                                  1
                                                                                                                                                                                                  7
                                                                                                                                                                                                  '
                                                                                                                                                                                                  4gj
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    .
                                                                                                                                                                                                    r
                                                                                                                                                                                                    :
                                                                                                                                                                                                    y
                                                                                                                                                                                                    1,
                                                                                                                                                                                                     )                            .)
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                   2
                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                   -y
                                                                                                                                                                                                                                    )yt
                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                      )y.(
                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                         y:
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                          $ j
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                            ) .
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                 1
                                                                                                                                                                                                                 E(
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  -'               '
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   ;q
                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                    rz' l                   .

                                                                                                                                 .
                                                                                                                                                                                                                                         à
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ;;
                                                                                                                                                                                                                                          ,
                                                                                        '
                                                   .
                                                                                                                 .
i
!
,
                                                                                                                                     r
                                                                                                                                     ?
                                                                                                                                     a
                                                                                                                                     j
                                                                                                                                     y.
                                                                                                                                       4
                                                                                                                                       h. -                                                                      (
                                                                                                                                                                                                                 j y
                                                                                                                                                                                                                 o j
                                                                                                                                                                                                                   r
                                                                                                                                                                                                                   .jd
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                     t
                                                                                                                                                                                                                     hl
                                                                                                                                                                                                                     ) j
                                                                                                                                                                                                                       (
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       i
                                                                                                                                                                                                                       r
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       y
                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                        r
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        p.
i
i                                                                                                                                 #q
                                                                                                                                     y
                                                                                                                                     r
                                                                                                                                     . j .                                                          . ,-
                                                                                                                                                                                                       .! j
                                                                                                                                                                                                       j  ,
                                                                                                                                                                                                          gys
                                                                                                                                                                                                            g
                                                                                                                                                                                                            .
                                                                                                                                                                                                            ,' j
                                                                                                                                                                                                               , .'
                                                                                                                                     o
                                                                                                                                     ,
                                                                                                                                     k 4
                                                                                                                                       -
                                                                                                                                       ,IyI
                                                                                                                                          -
                                                                                                                                          ,
                                                                                                                                          A-     ,
                                                                                                                                                                                                                 r                             j
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               t, s
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                  ,
                                                                                                                                                      .
                                                                   .
                                                                                .
                                                                                                                                     h1t
                                                                                                                                       cj             ! ,
                                                                                                                                                      j:
                                                                                                                                                        ', l
                                                                                                                                                        :-                      1
                                                                                                                                                                                                                                               s o
                                                                                                                                                                                                                                                c                      j
                                      '                                                 j.                                   ...                                                                                 ,
                                                                                                                                                                                                                 f
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 '                             1
                                                                                                                                     ':
                                                                                                                                      -h
                                                                                                                                       '
                                                                                                                                       -)             .
                                                                                                                                                       ,.t,                                                                                    :;!
                                                                                                                                                                                                                                                 ::                         )
                                                                                                                                                                                                                                                                          ,,g
            .                                                                                                                        f--         ,-.
                                                                                                                                                   :5                                                                                          y
                                                                                    ,                                                                                                                                                          j
                                                                                                                                                                                                                                               -t
                                                                                                                                                                                                                                                :
                                                                                         .           .
        .'                                                                      .                                                     ,-,-
                                                                                                                                         j
                                                                                                                                         .                         t
                                                                                                                                                                   -
                                                                                                                                                                   )
                                                                                                                                                                   .
                                                                                                                                                                   !
                                                                                                                                                                   ,
                                                                                                                                                                   .;
                                                                                                                                                                    j
                                                                                                                                                                    -k
                                                                                                                                                                     -                                           t
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                 l
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 ,                             j
                                                                                                                                                                                                                                               ,:
                                                                                                                                                                                                                                               .;,                     g
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                       @
                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                       : -
                                                                                                                                                              .,
                                                                                                                     ,
                                                                                                                                                                                                                          .
                                                                                                                                                                   .j                                        .                                 (
                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                               .                       :
                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                       )
        :                                                          '                                                                  9                                                                                                        te                                    .
                    .
                                                                                                         .                                                         c o                                                                             g.
                                                                                                                                                                                                                                                    1
                                                       .                                                                     .
                                                                                                                                                                                j
                                                                                                                                                                                q
                                                                                                                                                                                .
                                                                                                                                                                   I è
                                                                                             .                           '
                .                 ,       . . ..                                                                                              .- ..       .
                                                                                                                                                                   Q
                                                                                                                                                                   ljo
                                                                                                                                                                     é                          l        .       .
                                                                                                                                                                                                                 1       - ----   -                             ---....--. . -
                                                                                                                                                                                                                                                                                             Case 0:20-cv-61113-WPD Document 72 Entered on FLSD Docket 03/31/2021 Page 3 of 4
LC-N Q?Case
         '
         IF<  îevoow ' Jrle- 86btR
            0:20-cv-61113-WPD     e(Lfo'q l72
                                 Document  i-ecEntered
                                               f       on FLSD Docket 03/31/2021 Page 4 of 41.
                                                                                                 .
                                                                                                     ...

                                                                                                           .
                                                                                                               '

                                                                                                                   .              v '
                                                                                                                                        .



f.o.O 'x tje'7ô:is 0F-Si                                                  M IAM I FL BB0

 '
     '   L-.
          .:xj-of-rbptdiCt W YYV;                                                29 '
                                                                                 .
                                                                                    lV4AR 2t22 12 PM G Fck EvqR i7lVwkx       '


                    This (etteroriginatesfrom                                                                      tjs            ''
                  Broward CountyJailFacility.
                lnm ate m ailis uncensored and                                                                      '@ ;
                                                                                                                           Barn .SwaIlow
                   the Sheriffcannotassume
                 responsibilityforitscontents.
                                                     p
                                                     ''-
                                                         uf-p-w oç -'f
                                                                     ->!c do u::.
                                                                                -g
                                                      klo-ria TIN-CP'N : % ''
                                                                            r/i-fe=GT eouv -f Lzzgg
                LEGAL M AlL OPEN                       zwtl-.
                                                            />(<L
                                                                R&'= STwre:
                                                                          vo: vtow-/cLptv j
                                                                                          AayjyaY/t/:
              lN lN M ATES PR ESENCE                    '79q D 3T /.+ 1u.*61% QAN;A lxm f'x '&*'S -
                                                          -                                                                       S PR
                                                         f1.t-iAubexo/tz-?pc 'iizot


                                                 e.. .e*@- *& 4* -.& @e-pe-le-
                                                  >--!w.
                                                       <:-1-
                                                           J''
                                                             *.1
                                                               .'ea
                                                                  *
                                                                  q --
                                                                    .
                                                                    *. e'..
                                                                          ro'
